DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
The Applicant's amendment filed November 30th, 2021 has been entered. Claims 16, 19-25 and 28-37 are pending. Claims 16, 32 and 37 have been amended, and claims 26-27 have been canceled by the Applicant.
Drawings
The drawings are objected to because in Fig.1 of the replacement sheet, numeral “22” seems to be pointing to the vacuum switching path, however, in the description, numeral “22” is a insulation rod.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 19-22, 25 and 28-37 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gotoh et al, US 4538039 [Gotoh].
Regarding claim 16, Gotoh discloses (figs. 1-4) an arrangement (1) for switching high currents, the arrangement (1) comprising:
at least one vacuum switching path (2) including at least one vacuum tube (5) and at least one rated-current contact switching path (12) including at least one rated-current contact (18);
said at least one rated-current contact switching path (12) having a rated current (main current), said at least one vacuum switching path (2) having metallic elements (8A, 8B) of said at least one vacuum tube (5), and said rated current (main current) being partially conducted [col.4, lines 15-21] by said metallic elements (8A, 8B) of said at least one vacuum switching path (2);
mutually separated insulating housings (5, 13) spatially separating said at least one vacuum tube (5) and said at least one rated-current contact (18) from each other; and
said at least one vacuum switching path (2) and said at least one rated-current contact switching path (12) being electrically connected in parallel [col. 1, lines 1-5].

Regarding claim 19, Gotoh further discloses where said at least one rated-current contact (12) is a cylindrical rated-current contact having at least two contact points (17, 18), where at least one contact point (18) is disposed in a moveable manner.
Regarding claim 20, Gotoh further discloses where said rated-current contact (18) is at least one of formed of a metal or incorporates a metal.
Regarding claim 21, Gotoh further discloses where said metal is copper [col. 5, lines 22-23].
Regarding claim 22, Gotoh further discloses where said at least one rated-current contact switching path (12) has a lower contact resistance than said at least one vacuum switching path (2).
Regarding claim 25, Gotoh further discloses where said at least one rated-current contact switching path (12) or said at least one rated-current contact (18) is spatially disposed in parallel with said at least one vacuum switching path (2) or with said at least one vacuum tube (5) [col. 1, lines 1- 5].
Regarding claim 28, Gotoh further discloses where said at least one vacuum switching path (2) has moveable contact points (6A, 6B);
said at least one rated-current contact switching path (12) has moveable contact points (17, 18); and a drive (40) is connected to said moveable contact points (6A, 6B; 17, 18).
Regarding claim 29, Gotoh further discloses a kinematic chain (22) connected between said drive (40) and said moveable contact points (6A, 6b; 17, 18).
Regarding claim 30, Gotoh further discloses where said drive (40) is configured for at least one of separating said at least one rated-current contact (18) temporally in advance of said at least one contact (6B) of said vacuum tube (5) during an opening process, or connecting said at least one rated- current contact (18) temporally after said at least one contact (6B) of said vacuum tube (5) during a closing process [col. 2, lines 4-11].

Regarding claim 32, in order to assemble and use the device, Gotoh, inherently disclose a method for switching high currents in at least one of low-voltage, medium-voltage or high- voltage engineering, the method comprising the following steps:
routing a current path for a rated current through at least one rated-current contact (18) of a rated-current contact-switching path (12);
routing a current path for a short-circuit current through at least one contact (6B) of a vacuum tube (5) of a vacuum switching path (2);
using mutually separated insulating housings (5, 13) to spatially separate the at least one contact (6B) of the vacuum tube (5) and the at least one rated-current contact (18) from each other, and connecting the current path for the rated current and the current path for the short-circuit current in parallel [col. 1, lines 1-5]; and
providing the at least one rated-current contact switching path (12) with a rated current (main current), providing the vacuum switching path (2) with metallic elements (8A, 8B) of the at least one vacuum tube (5), and using the metallic elements (8A, 8B) of the vacuum switching path (2) to partially conduct [col.4, lines 15-21] the rated current (main current).
Regarding claim 33, Gotoh further discloses the method of separating the at least one rated- current contact (18) temporally in advance of the at least one contact (6B) of the vacuum tube (5) during an opening process; and commutating the current to the at least one contact (6B) of the vacuum tube (5) for such time as the at least one contact (6B) of the vacuum tube (5) is still closed [col. 2, lines 4-11].


Regarding claim 35, Gotoh further discloses the method of providing a greater contact resistance with the contact closed through the at least one vacuum switching path (2) or the vacuum tube (5) than through the at least one rated-current contact switching path (12) or the rated- current contact (18).
Regarding claim 36, Gotoh further discloses the method of routing a closed current path of the rated-current contact through elements (8A, 8B) of the at least one vacuum switching path (2).
Regarding claim 37, Gotoh further discloses the method of carrying out the step of using the metallic elements of the vacuum switching path to partially conduct the rated current by routing a closed current path of the rated-current contact (6a, 6B) the through metallic elements (8A, 8B) being part of the housing (5) of the vacuum tube (5).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh in view of Einschenk, US 2009/0095716.
Regarding claim 23, Gotoh fails to disclose wherein said at least one rated-current contact switching path (12) or said at least one rated-current contact is disposed around said at least one vacuum switching path or around said at least one vacuum tube.
Einschenk discloses (figs. 1-3) a similar arrangement (1) where at least one rated-current contact-switching path (8) or at least one rated-current contact (8) is disposed around at least one vacuum switching path (2) or around at least one vacuum tube (5).


Regarding claim 24, Einschenk further discloses where said at least one rated-current contact (8) is disposed concentrically around said at least one vacuum tube (5).
Response to Arguments
Applicant's amendments and arguments filed November 30th, 2021 were fully considered but they are not persuasive.
Applicant essentially argues that, it is not possible for the vacuum switch in Gotoh to carry a rated current.
Examiner cannot concur with the Applicant because, Gotoh clearly teaches and shows (figs. 1-2) that in the current conducting condition, the substantial portion of the main current (rated current) flows through the closing switch part (12), and a proportion (partial) of the current flows through the vacuum circuit part (2) [col.4, lines 15-21]; therefore, satisfy the requirements of the claims.
Examiner notes that Applicant’s additional arguments are not convincing and nor commensurate in scope with the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833